t c memo united_states tax_court brenda kappos petitioner v commissioner of internal revenue respondent docket no filed date brenda kappos pro_se bryan j dotson for respondent memorandum findings_of_fact and opinion goeke judge petitioner brings this case seeking review of respondent’s determinations regarding her interest abatement claim under sec_6404 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure petitioner meets the net_worth requirement of sec_7430 and she filed a timely petition the parties have largely settled the disputed interest but as we interpret her position petitioner continues to assert that she is entitled to interest on dollar_figure for at least one year one might find a dispute of such a small amount trivial but petitioner is very earnest nevertheless for various reasons petitioner’s claim is not properly remedied by abatement of interest as we will explain findings_of_fact petitioner was a resident of texas when the petition was filed and the facts have been fully stipulated petitioner herself explains her case as follows this case is a claim_for_refund of overpayment on deficiency_interest for tax_year the underlying tax of the tax_deficiency has never been in dispute no change occurred in reportable amounts of p etitioner’s income_tax return but a tax_deficiency resulted because an irs examination on a flow-through_entity of t axpayer’s tax_return changed capital_gains income to ordinary_income the effect upon p etitioner’s tax_liability was a tax_deficiency from the change in tax_rate at the ordinary_income rate rather than the capital_gains_tax rate petitioner did not dispute the additional tax on the change_of the flow-through_entity income at her ordinary_income tax_rate but p etitioner filed a claim for over assessment of the interest on that tax_deficiency respondent conceded to and corrected an error in the original interest calculation that had over assessed interest upon p etitioner’s tax_deficiency however a separate issue of irs error in p etitioner’s tax account was corrected subsequent to the notice_of_deficiency and r espondent’s interest calculation has failed to allow p etitioner benefit of an overpayment in her tax account for that irs correction of error in her tax account petitioner states that she seeks a refund and not simply the abatement of interest which is the only relief available in this case ultimately this is one of the reasons her claim in this matter must fail the overpayment for has been credited to her account but petitioner seeks lost interest on this dollar_figure credit petitioner’s income_tax_liability on date petitioner filed a request for an extension of time to file her income_tax return and remitted a dollar_figure check respondent recorded the received date of the dollar_figure payment as date but it is not disputed that the check was mailed with the request for an extension of time on date on date petitioner filed her income_tax return for with dollar_figure of total_tax shown as due petitioner claimed an overpayment of dollar_figure on the income_tax return she filed for tax_year attributable to the dollar_figure payment and dollar_figure of refundable credits petitioner elected to credit dollar_figure of the overpayment she claimed on her income_tax return to her estimated_tax and requested that the remaining dollar_figure be refunded to her respondent refunded dollar_figure of the overpayment petitioner claimed on her income_tax return on date on date respondent assessed interest of dollar_figure and a failure to pay addition_to_tax of dollar_figure against petitioner for tax_year because respondent had recorded the received date of the dollar_figure check as date the amount of the overpayment petitioner claimed on her income_tax return that respondent credited to her estimated_tax was reduced to dollar_figure to account for the dollar_figure used to pay the interest and the failure to pay addition_to_tax assessed on date petitioner claims in her brief that sometime after date she filed a claim_for_refund of the dollar_figure respondent had applied against the interest and failure to pay addition_to_tax assessed against her for on date respondent abated the interest and the failure to pay addition_to_tax of dollar_figure assessed against petitioner for tax_year respondent transferred the dollar_figure credit resulting from the abatement to petitioner’s account which is consistent with the original instruction petitioner gave the internal_revenue_service irs when she filed her return on date the effective date of the dollar_figure credit was date which allowed no interest to arise on that amount for petitioner’s liability as the liability was reduced by dollar_figure as of the date first due_date respondent did not credit any overpayment interest on the dollar_figure and petitioner was never refunded the dollar_figure petitioner’s income_tax_liability the payments petitioner claimed on her income_tax return were an overpayment of dollar_figure petitioner elected to credit from and a dollar_figure payment petitioner remitted with her request for an extension of time to file her return petitioner timely filed her income_tax return for reporting dollar_figure of total_tax due petitioner reported an overpayment of dollar_figure on that return and requested that dollar_figure of the overpayment be applied to her estimated_tax with the remaining dollar_figure refunded to her respondent applied dollar_figure of the overpayment to petitioner’s estimated_tax and refunded dollar_figure of the overpayment to her ie the dollar_figure reduced by dollar_figure in petitioner owned of lemans ii llc lemans ii llc owned of lemans llc lemans llc owned of cwd llc lemans ii llc lemans llc and cwd llc were partnerships for purposes of federal_income_tax respondent examined the income_tax return that cwd llc filed for on the basis of that examination respondent determined that cwd llc had underreported its income on the basis of the adjustments respondent made to the income_tax return that cwd llc filed for there was a deficiency in petitioner’s income_tax of dollar_figure respondent notified petitioner of the income_tax deficiency and the basis for that deficiency on date respondent assessed the income_tax deficiency and dollar_figure of interest on that deficiency and mailed petitioner a notice of tax due on federal tax_return on date demanding payment of the income_tax deficiency and interest petitioner does not contest the validity of this assessment petitioner’s interest abatement claim on date petitioner filed a form_843 claim_for_refund and request for abatement on which she requested the abatement of interest assessed on the income_tax deficiency in her claim_for_abatement of interest petitioner argued that the interest assessed on the income_tax deficiency should be abated because she had large overpayments for her subsequent tax years and therefore never underpaid respondent abated interest for date through on dollar_figure of the additional tax due petitioner also argued that she was entitled to a credit of dollar_figure because respondent had erroneously assessed an addition_to_tax and interest against her for as stated previously issues have been resolved including respondent’s concession of the dollar_figure as we understand petitioner’s position only the claim for interest for date through on the dollar_figure remains for our resolution opinion pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax to the extent that any unreasonable error or delay in payment is attributable to erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the irs an error or delay by an irs officer_or_employee will be taken into account only if no significant error or delay can be attributed to the taxpayer involved and only if it occurs after the irs has contacted the taxpayer in writing with respect to the deficiency or payment id sec_301_6404-2 proced admin regs the court reviews a denial of a request to abate interest for abuse_of_discretion sec_6404 112_tc_19 a denial of a request to abate interest constitutes an abuse_of_discretion if performed in a manner that is arbitrary capricious or without sound basis in law or fact woodral v commissioner t c pincite sec_6404 is not the vehicle for seeking a refund based upon an overpayment or interest on an overpayment petitioner further explains her version of her tax account as follows petitioner’s actual tax account until the date tax_deficiency assessed return filed and tax assessed overpaid credit from prior tax period subsequent deposit payment refunded to taxpayer credit elect to taxpayer tax account balance dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure if adjusting the original calculation attachment so that the dollar_figure credit elect is corrected to dollar_figure and the dollar_figure refund is corrected to dollar_figure the original interest calculation of dollar_figure would have been dollar_figure petitioner would have had the use of her dollar_figure from date until the notice of the tax_deficiency on date using average interest rate of the irs rates p etitioner would have had approximately dollar_figure for which to pay upon the notice_of_deficiency the same adjustments can be made to respondent’s interest calculation which through the date of the notice_of_deficiency the interest total would be slightly higher by dollar_figure but p etitioner would have had the approximate dollar_figure of her funds to pay upon the notice_of_deficiency petitioner would thereby not have been assessed debit interest for being underpaid by the amount of the irs error and p etitioner would have had full use of her funds with which to earn benefit from its use for payment upon the later determined tax_deficiency respondent’s interest calculation says that since debit interest has not been accrued for p etitioner being underpaid by the amount of the error the irs can just keep the benefit of use of her funds petitioner’s analysis has several flaws that we will summarize at this point she overlooks that had she been given the refund she alludes to she would have owed interest on dollar_figure from date until paid the payment_date is not clear in her hypothetical more importantly respondent under these facts was authorized to credit the dollar_figure from to which resulted in no interest charge to her for in addition while it was an error for the irs to assert the dollar_figure originally petitioner’s claim that we should assume a hypothetical refund is simply not authorized by sec_6404 and not an available remedy we note that respondent’s decision to credit the dollar_figure to the liability as of date is consistent with the original treatment petitioner requested on date we find no error in that treatment additionally petitioner argues that she is entitled to accrued interest for date the date she believes that the overpayment arose through date the date that the overpayment was applied to another tax_liability petitioner’s position is misguided because petitioner was granted an extension of time to file her income_tax return her overpayment did not occur until date the extended due_date for her return see sec_6081 and if petitioner were to receive a hypothetical refund of the dollar_figure respondent would not be required to pay interest on that amount if it was returned within days see sec_6611 thus even if we were permitted to grant petitioner interest for the period for which she requests it that period would be limited to date through date petitioner considers this case a claim_for_refund of overpayment on deficiency_interest for tax_year and if it is we lack jurisdiction to provide her the remedy she seeks see sec_6512 if on the other hand this is a claim_for_abatement of interest then petitioner would not be entitled to interest on her overpayment because the overpayment was properly determined to be a credit against estimated_tax see sec_6513 because an overpayment of income_tax that is claimed as a credit against estimated_tax for the succeeding taxable_year is considered a payment of income_tax for the succeeding taxable_year no interest is paid from the date of the overpayment until the due_date of the succeeding year’s income_tax_liability sec_6611 sec_301_6402-3 proced admin regs had respondent not assessed the interest and failure to pay addition_to_tax totaling dollar_figure and withheld those amounts from the credit elect from petitioner would not be entitled to overpayment interest on the dollar_figure abating and crediting the dollar_figure to petitioner’s income_tax_liability with an effective date of date therefore put petitioner in the same position she would have been in had the interest and failure to pay addition_to_tax not been assessed as a result respondent’s failure to credit overpayment interest on the dollar_figure and credit that overpayment interest to petitioner’s income_tax_liability was not an unreasonable error or delay petitioner’s argument that she hypothetically would have received a refund of the dollar_figure on date is not a basis for an abatement of interest as it is not based upon interest that was assessed and may be abated conclusion petitioner’s position is not authorized by either sec_6404 or sec_6611 and we deny her claim for what she admits is a minuscule amount in fact petitioner’s claim for the total value of money is not actually an abatement claim as she admits she has been credited with the dollar_figure against her tax_liability and no interest on that amount is included in the irs computation finally petitioner was not disadvantaged by the treatment of the dollar_figure ultimately provided the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
